DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on October 11, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.												As to claim 1, the limitation “a silicon layer (202) over the handling substrate (10), and a silicon germanium layer (204) over the silicon layer (202), wherein a top As to claim 28, the limitation “a baking time in baking the silicon germanium layer at a second temperature” does not specify what “a second temperature” refers to when claim 21 already recites “a second temperature” and “the second temperature”. Thus, the limitation renders the claim indefinite and clarification is required. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 10-11, 15 21-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,304,723 B1 to Cheng et al. (“Cheng”) in view of JP 2009016865 A to Hatada et al. (“Hatada”).				As to claim 1, although Cheng discloses a method for manufacturing a semiconductor wafer, comprising: providing (Fig. 1) a semiconductor-on-insulator (SOI) substrate (102, 104, 108) having a handling substrate (102), a silicon layer (108) over the handling substrate (102), and a silicon germanium layer (202) over the silicon layer (108), wherein a top surface of the silicon germanium layer (202) is exposed (Fig. 5) by 		However, Cheng does disclose removing the silicon germanium layer (202) by either dry or wet etching (See Column 7, lines 12-26) and Hatada does disclose removing the silicon germanium layer using TMAH at a second temperature of 800 Celsius degrees (See Fig. 4, Fig. 6, ¶ 0040).								In view of the teachings of Cheng and Hatada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheng to have the removing the silicon germanium layer at the second temperature is in a range of from about 700 Celsius degrees to about 800 Celsius degrees such that the silicon germanium is baked/heated because etching the silicon germanium layer may be performed at 800 Celsius degrees to achieve a sufficient removal of the silicon germanium layer (See Cheng and Hatada).		As to claim 2, Cheng further discloses wherein the first temperature is in a range As to claim 4, Cheng further disclose wherein the silicon germanium layer (202) has a germanium concentration in a range of from about 20% to about 30% (See Cheng Column 5, lines 9-37).										As to claim 5, Cheng further discloses wherein the first surface of the silicon layer (108) comprises a germanium diffusion layer (202) (See Fig. 2, Column 5, lines 7-19) (Notes: the varying germanium concentration forms the recited “germanium diffusion layer”).											As to claim 10, although Cheng discloses a method for manufacturing a semiconductor wafer, comprising: providing (Fig. 1) a semiconductor-on-insulator (SOI) substrate having a handling substrate (102) and a device substrate (300) bonded to the handling substrate (102) at a bonding interface (104s), the device substrate (300) having a silicon layer (108) and a silicon germanium layer (202) stacked over the bonding interface (104s); etching (Fig. 5) a portion (204) of the device substrate (300) to expose the silicon germanium layer (202); removing the silicon germanium layer (202) at a second temperature prior to etching the silicon germanium layer (202); and etching (Fig. 7) the silicon germanium layer (202, 604) with hydrochloric acid at a first temperature (500-700 ºC) in a range from about 650 Celsius degrees to about 700 Celsius degrees to expose a first surface (108s) of the silicon layer (108) (See Figs. 1-8, Column 3, lines 22-67, Column 4, lines 1-62, Column 5, lines 3-50, Column 6, lines 17-67, Column 7, lines 1-67, Column 9, lines 1-17) (Notes: the “prior to etching the silicon germanium layer” appears directed to the “etching the silicon germanium layer to As to claim 11, Cheng further discloses wherein a thickness of the silicon germanium layer (202, 604) is less than about 15 nm (See Column 5, lines 3-6) (Notes: continuously etching to expose the silicon layer may also be less than about 15 nm).		As to claim 15, Cheng further disclose wherein a width of the silicon layer (108) is narrower than a width of the handling substrate (102) (See Fig. 8).				As to claim 21, although Cheng discloses a method for manufacturing a semiconductor wafer, comprising: etching (Fig. 5) a device substrate (300) to expose a silicon germanium layer (202) of the device substrate (300), wherein the device As to claim 22, Cheng further discloses wherein a thickness of the silicon germanium layer (202, 604) prior to being etched is less than about 15 nm (See Column 5, lines 3-6) (Notes: the limitation is interpreted as “prior to being etched to expose the first surface of the silicon layer”).										As to claim 26, Cheng further discloses wherein the operation of etching (Fig. 5) the device substrate (300) to expose the silicon germanium layer (202) of the device substrate (300) comprises etching the device substrate (300) through wet etching (See Fig. 5, Column 6, lines 42-56).										As to claim 27, Cheng discloses further comprising: polishing the device substrate (300) subsequent to etching the device substrate (300) (See Fig. 5, Column 6, lines 42-56).						
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,304,723 B1 to Cheng et al. (“Cheng”) and JP 2009016865 A to Hatada et al. (“Hatada”) as applied to claims 1 and 10 above, and further in view of U.S. Patent Application Publication No. 2015/0255501 A1 to Murano (“Murano”). The teachings of Cheng and Hatada have been discussed above.			As to claim 5, although Cheng and Hatada do not explicitly disclose wherein the first surface of the silicon layer comprises a germanium diffusion layer, it is noted that the disclosed germanium diffusion layer is also a silicon layer with a certain amount of germanium atoms.											As to claim 6, Cheng in view of Hatada and Murano discloses further comprising: etching the germanium diffusion layer (interface) at a third temperature greater than the first temperature with hydrochloric acid to expose a second surface of the silicon layer (108) (See Cheng and Murano Fig. 2A) (Notes: the germanium diffusion layer has a lower germanium proportion that requires a high temperature).			
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,304,723 B1 to Cheng et al. (“Cheng”) and JP 2009016865 A to Hatada et al. (“Hatada”) as applied to claim 21 above, and further in view of U.S. Patent Application Publication No. 2005/0215017 A1 to Chen et al. (“Chen”). The teachings of Cheng and Hatada have been discussed above.				As to claim 25, although Cheng in view of Hatada discloses wherein the silicon In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 		It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).	

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-14 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 						
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815